Title: To James Madison from Officers of the Fifteenth Regiment of Infantry, 24 August 1813 (Abstract)
From: Officers of the Fifteenth Regiment of Infantry
To: Madison, James


24 August 1813, Fort George, Upper Canada. “We the Subscribers, Officers of the 15th Regiment United States Infantry Being desirous of perpetuating by every laudable means the name of our Late Gallant Chief General Zebulon M Pike, formerly Colonel of the 15th Regiment; beg leave to solicit, should it meet Your approbation, that the 15th. Regiment should in future be called the “15th or General Pikes Regiment” should You concur with our wishes it will be highly gratifying, the additional appendage similiar is not without a precedent in other Countries although new to our Service.”
Add in a postscript: “The above are all the officers of the 15th. Regt. present, every other that has been written or spoken to is desirous of its taking place.”
